Citation Nr: 0518496	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-11 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Wilmington, 
Delaware, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO, in pertinent part, denied service connection 
for a neck disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim was previously before the Board in August 2004.  
At that time, the Board remanded the claim for additional 
development and adjudicative action.  The additional 
development and adjudicative action was completed, and the 
case was returned to the Board. 

In March 2005, the veteran, through his representative, 
submitted a March 2005 statement from a Dr. B and stated that 
he did not waive initial consideration by the RO.  

The veteran was scheduled to appear for a Central Office 
hearing before the Board in June 2005.  Prior to the hearing, 
the veteran, through his representative, submitted a 
statement asserting that he did not want a hearing before the 
Board until the AMC had an opportunity to review the March 
2005 statement from Dr. B.  The veteran's hearing was 
postponed.  The Board has no choice but to remand this claim 
again.  

Accordingly, the case is hereby REMANDED for the following 
action: 

Consider the additional evidence 
submitted by the veteran in connection 
with his claim for service connection.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


